DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6-10, and 12-22 were pending and were rejected in the previous office action. Claims 1, 7, and 14 were amended. Claims 1-4, 6-10, and 12-22 remain pending and are examined in this office action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-4, 6-10, and 12- 22 (pgs. 10-11 of remarks filed 12/23/2020) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below in response to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a status module of the server device that determines…a first status…and…a second status…” in claim 1 (see ¶ 0028 of applicant’s specification)
“a device module of the server device that determined…an identification…” in claim 1 (see ¶ 0029 of applicant’s specification)
“a communication module of the server device that transmits directs…” in claims 1 and 6 (see ¶ 0024 of applicant’s specification)
“an event-ticket module configured to identify one or more other event tickets…” in claim 1 (see ¶ 0043, ¶ 0054-0056 of applicant’s specification)
“a tracking module of the server device that tracks a number of attempts…” in claim 1 (see ¶ 0057 of applicant’s specification)
“an allocation module of the server device that allocates extra time…” in claim 1 (see ¶ 0057 of applicant’s specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 7-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140195304 A1 to Stein in view of US 20090076926 A1 to Zinberg et al. (Zinberg), further in view of US 20070245351 A1 to Sussman et al. (Sussman), and even further in view of US 6980966 B1 to Sobrado et al. (Sobrado). 

Claim 1: Stein teaches: 
A system (Stein: ¶ 0043 online auction system) comprising: 
a processing module of a server device that accesses a first data packet associated with a first account and a second data packet associated with a second account (Stein: ¶ 0057 showing number of users accessing site at given time is tracked, i.e. at least a first a second account; ¶ 0062-0063 and ¶ 0067 showing data exchange “handshake” between each user’s browser and the server hosting the site); 
a status module of the server device that determines from the first data packet a first status of the first account attempting to secure an event ticket to at least one particular seat for an event (Stein: ¶ 0106, ¶ 0108 showing status of first user interested in a product and entering checkout phase; ¶ 0223 product is a ticket for a particular seat of a venue) and 
determines form the second data packet a second status of the second account attempting to secure the event ticket to the at least one particular seat (Stein: ¶ 0101 if a user is checking out a product, the number of other users checking out the same product is 

With respect to the limitation: 
a tracking module of the server device that tracks a number of previously unsuccessful attempts by the first account to secure another event ticket to the event;
While Stein teaches tracking the status of other users checking out or viewing a same product which may be a ticket for a particular seat of a venue, i.e. at least tracking attempts to secure a ticket for the event (Stein: ¶ 0101, Fig. 12, ¶ 0223), Stein does not explicitly teach a tracking module tracking previous unsuccessful attempts by the first account to secure another item (which as per the auction system of Stein above, correlates to event tickets). However, Zinberg teaches a system that tracks an auction history including the bids of a non-winning bidder, i.e. an unsuccessful attempt to secure the “another” item (Zinberg: ¶ 0050-0052, ¶ 0057-0059). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include tracking a previous unsuccessful bid, i.e. attempt to purchase a previous item as taught by Zinberg in the ticket auction system of Stein (such that the combination renders tracking a previously unsuccessful attempt to purchase a previous event ticket), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so, at the time the invention was filed, with the motivation that doing so would provide the seller with “an increase in sale income from the item without the need to create and await a new auction or disclose the number of available for 

Stein, as modified above, further teaches: 
a device module of the server device that determines from the first data packet an identification of a client device accessing the first account (Stein: ¶ 0064 the server can identify any browser directly, ¶ 0108 check-in calls notify browser handler server that the user is purchasing a product/checking out); 
a communication module of the server device that directs to the client device at least one of: the first status of the first account and the second status of the second account (Stein: ¶ 0099-0101 showing browser call to receive updated information including information about other users checking out, i.e. at least one of the first/second status and also showing status of other users viewing or checking out a displayed product), 

With respect to the limitation: 
the at least one of the first status and the second status indicating an estimated time that the event ticket is expected to remain available to be secured for the respective one of the first account and the second account, and 
Stein teaches providing the status of at least one of a first account and a second account shopping for a ticket to a client device as seen above (Stein: ¶ 0099-0101), but does not explicitly teach that it indicates an estimated time that the ticket is expected to remain available. However, 

With respect to the limitation: 
[a communication module of the server device that directs to the client device at least one of…] an option to view a recommended event ticket similar to the event ticket, 
Stein teaches presenting event ticket information via a user interface as shown above, but Stein/Zinberg do not explicitly teach recommending an event ticket similar to the event ticket to the client device. However, Sussman teaches displaying an option to the user for searching for an event ticket with an alternate performance date, i.e. a similar ticket (Sussman: Fig. 4, ¶ 0053, ¶ 0087). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include providing the option to provide the option to select the option to search for an alternate performance date, i.e. similar ticket, as taught by Sussman in the ticket purchasing system of Stein/Zinberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner’s Note: The limitation “a communication module of the server device that directs to the client device at least one of: the first status of the first account and the second status of the second account, at least one of the first status and the second status indicating an estimated time that the event ticket is expected to remain available to be secured for the respective one of the first account and the second account, and an option to view a recommended event ticket similar to the event ticket” requires directing to the client device only one of: 1) the first status of the first account and the second status of the second account… or 2) an option to view a recommended ticket similar to the event ticket. Therefore, only one of Zinberg or Sussman is even required to teach this limitation when considered under the broadest reasonable interpretation. However, the citations to both Zinberg and Sussman above are nonetheless included, since both references are relied upon for other limitations in the claim. 

Stein, as modified above, further teaches: 
the communication module directing the client device including a user interface to display at least one of the first status attempting to secure the event ticket to the at least one particular seat and the second status attempting to secure the event ticket to the at least one particular seat (Stein: Fig. 12; also see ¶ 0101 if a user is checking out a product, the number of other users checking out the same product is displayed, i.e. at least a second status is displayed alongside the ‘first’ user’s checkout screen)

With respect to the limitation: 
an allocation module of the server device that allocates extra time that the event ticket is expected to remain available for the first account based on determining that the number 
While Stein teaches the event ticket available for purchase for the first account through a server as seen above (Stein: ¶ 0101, Fig. 12, ¶ 0223), Stein does not explicitly teach allocating extra time by the system for the first account based on determining a number of unsuccessful attempts satisfies an attempt threshold. However, Zinberg teaches, immediately after the “viewer’s choice” opportunity to purchase the item for a period of time (as seen above, see Zinberg: ¶ 0029-0030, ¶ 0083-0085), also providing a second chance opportunity that provides additional time that is longer to purchase the item to non-winning bidders (Zinberg: ¶ 0035-0041), i.e. additional time for the user to purchase the item based on a predetermined threshold number of one unsuccessful attempt. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include providing the second chance offer to the non-winning bidder(s) for a longer period time as taught by Zinberg in the ticket auction system of Stein/Zinberg/Sussman, for the same reasons described in the limitations above. 
	
With respect to the following limitation, Stein/Zinberg do not explicitly teach identifying one or more other similar event tickets in response to a selection of an option to view a recommended ticket similar to the event ticket, however, Sussman further teaches:
an event-ticket module configured to identify one or more other event tickets in an event- ticket database based on the one or more other event tickets being available to secure and being similar to the event ticket (Sussman: ¶ 0011 showing alternate resource, i.e. ticket allocated to the user if available, ¶ 0070 showing notification to user of the allocated ticket, price, seats, etc.) in response to a selection of the option to view the recommended event 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include allocating and presenting information about the allocated ticket to the user in response to selection of the option to provide the option to select the option to search for an alternate performance date, i.e. similar ticket, as taught by Sussman in the ticket purchasing system of Stein/Zinberg/Sussman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With respect to the remaining limitation: 
wherein the estimated time that the event ticket is expected to remain available to be secured for the respective at least one of the first account and second account includes a percentage indicating a probability of the respective first account or second account securing the event ticket 
While Zinberg teaches the time based offers for a product auction system as seen above, none of Stein/Zinberg/Sussman explicitly teach including a percentage indicating a probability of the respective first account or second account securing the event ticket. However, Sobrado teaches a buying decision support system for use in actions, wherein “the probability that buyer 12 will win recommended auction 68b is provided using display 70” (Sobrado: Col. 7: 41-59). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of a probability of winning an auction for a product, i.e. securing the 
	

Claim 2: Stein/Zinberg/Sussman/Sobrado teach claim 1. Stein, as modified above, further teaches: 
wherein the first status of the first account is indicative of the client device requesting data associated with the event ticket (Stein: at least ¶ 0099-0100 showing user browser requests current product data via a “call” to the browser handler server)

Claim 3: Stein/Zinberg/Sussman/Sobrado teach claim 2. Stein, as modified above, further teaches: 
wherein the requested data associated with the event ticket includes at least one of the following types of data comprising: venue location data, event date data, event time data, section data, row data, and seat data (Stein: ¶ 0066 showing request for information about 

Claim 4: Stein/Zinberg/Sussman/Sobrado teach claim 2. Stein, as modified above, further teaches:
wherein the second status is indicative of the second account transmitting payment data to secure the event ticket (Stein: ¶ 0202-0203 third step of checkout process includes entering payment data and other users currently checking out are displayed to the user to increase peer pressure; ¶ 0108 also showing notification if product sells out, i.e. other user completes the checkout process)

Claim 7: See the relevant rejection of claim 1 above reciting analogous limitations.

Claim 8: Stein/Zinberg/Sussman/Sobrado teach claim 7. Stein, as modified above, further teaches: 
wherein the second status of the second account attempting to secure the event ticket is indicative of the server device transmitting a request for authentication information to the second account (Stein: ¶ 0101 showing other users, i.e. at least a second user, in checkout process; ¶ 0109 step 1 of the checkout process requests authentication information from users such as their email and password)

Claim 9: Stein/Zinberg/Sussman/Sobrado teach claim 7. Stein, as modified above, further teaches: 
wherein the second status of the second account attempting to secure the event ticket is indicative of the server device transmitting a request for payment information to secure the event ticket for the second account (Stein: ¶ 0101 other users, i.e. at least a second user, in checkout process; ¶ 0112 and ¶ 0202 showing payment screen is last step of the checkout process; ¶ 0108 showing ‘first’ user is notified if product is sold, i.e. one of the other users must have completed the entire checkout process) 

Claim 10: Stein/Zinberg/Sussman/Sobrado teach claim 7. Stein, as modified above, further teaches: 
wherein the second status of the second account attempting secure the event ticket is indicative of the server device transmitting confirmation information to the second account for securing the event ticket (Stein: ¶ 0101 others are currently checkout out; ¶ 0111-0112 showing users are able to confirm all of the information related to the sale)

Claim 12: Stein/Zinberg/Sussman/Sobrado teach claim 7. Stein, as modified above, further teaches: 
wherein the first status is indicative of the client device requesting data associated with the event ticket (Stein: at least ¶ 0099-0100 showing user browser requests current product data via a “call” to the browser handler server; ¶ 0223 ticket for particular seat may be one of the products), and wherein the second status of the second account (Stein: ¶ 0101 indicating that at least one other user, i.e. a second user is checking out; also see Fig. 14 status (220)) is indicative of at least one of the following: 
the server device transmitting a request for authentication information to the second account (Stein: ¶ 0109-0110 showing step 1 of checkout process may include entering email/password), the server device transmitting a request for payment information to the second account (Stein: ¶ 0112 and ¶ 0202 showing directed to a payment screen in step 2 of checkout process), and the server device transmitting confirmation information to the second account for securing the event ticket (Stein: ¶ 0111-0112 and ¶ 0202 showing user may confirm their information during checkout process)

Claim 14: Stein teaches: 
A non-transitory computer-readable medium (Stein: ¶ 0043 online system, ¶ 0063 host application data stored in database) having stored thereon machine-readable instructions that, when executed by a server device (Stein: ¶ 0062-0063 server hosting the site), cause the server device to perform operations comprising:
accessing, by the server device, a first data packet and a second data packet, wherein the first data packet is accessed from a first-client device associated with a first account, and wherein the second data packet is accessed from a second-client device associated with a second account (Stein: ¶ 0062-0067 showing data exchange “handshake” between browsers of multiple users and a server)
determining, by the server device, a first status of the first account and a second status of the second account (Stein: ¶ 0151 status that user (first user) is checking out a product and server polls database to find other users (i.e. second user) that are checking out the same product) 
wherein the first status indicates the first- client device attempting to secure an event ticket to at least one particular seat for an event for the first account (Stein: see above and ¶ 0223 showing ticket for a particular seat) 
wherein the second status indicates the second-client device attempting to secure the event ticket to the at least one particular seat for the second account (Stein: see above and ¶ 0223 showing ticket for a particular seat) 
determining, by the server device, an identification of the first-client device accessing the first account and an identification of the second-client device accessing the second account (Stein: ¶ 0064 server can identify and communicate with any browser directly and knows how many users are browsing the site at any given moment; ¶ 0066 each browser is assigned a unique identifier) 

With respect to the limitations: 
tracking, by the server device, a number of previously unsuccessful attempts by the first account to secure another event ticket to the event;
determining, by the server device, that the number of attempts by the first account satisfies a pre-determined attempt threshold
While Stein teaches tracking the status of other users checking out or viewing a same product which may be a ticket for a particular seat of a venue, i.e. at least tracking attempts to secure a ticket for the event (Stein: ¶ 0101, Fig. 12, ¶ 0223), Stein does not explicitly teach a tracking module tracking previous unsuccessful attempts by the first account to secure another item (which as per the auction system of Stein above, correlates to event tickets to an event). However, Zinberg teaches a system that tracks an auction history including the bids of a non-

Stein further teaches: 
transmitting, by the server device, the second status of the second account to the first-client device and the first status of the first account to the second-client device, both the first status attempting to secure the event ticket to the at least one particular seat and the second status attempting to secure the event ticket to the at least one particular seat available to display in a user interface at each of the first-client device and the second-client device (Stein: ¶ 0101, 0204; as shown above in ¶ 0062-0067, multiple users browsers may access the system; therefore the other users, i.e. at least a second user, would be seeing information indicating that the at least the first user is checking out on their browser screen just as the first user is able to see information indicating that at least a second user is checking out)

With respect to the limitation: 
at least one of the first status of the first account and the second status of the second account indicating at least an estimated time that the event ticket is expected to remain available to be secured for the respective at least one of the first account and second account
Stein teaches providing the status of at least one of a first account and a second account shopping for a ticket to a client device as seen above (Stein: ¶ 0099-0101), but does not explicitly teach that it indicates an estimated time that the ticket is expected to remain available. However, Zinberg teaches an indicating an estimated time that a product is expected to remain available to be secured for non-winning bidders (Zinberg: ¶ 0029-0030, ¶ 0083-0085 showing site displays a visible timer). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include providing the viewer’s choice offer for a period of time as taught by Zinberg in the ticket auction system of Stein/Zinberg, for the same reasons described in the limitations above.

With respect to the limitation: 
(transmitting, by the server device…) an option to view a recommended event ticket similar to the event ticket 


Stein, as modified above, further teaches: 
directing, by the server device, the first-client device to display both the first status attempting to secure the event ticket to the at least one particular seat and the second status attempting to secure the event ticket to the at least one particular seat (Stein: Fig. 12; also see ¶ 0101 if a user is checking out a product, the number of other users checking out the same product is displayed, i.e. at least a second status is displayed alongside the ‘first’ user’s checkout screen);

With respect to the limitation: 
allocating, by the server device, that the event ticket is expected to remain available for the first account based on determining that the number of previously unsuccessful attempts by the first account satisfies the pre-determined attempt threshold;


With respect to the following limitation, Stein/Zinberg do not explicitly teach identifying one or more other similar event tickets in response to a selection of an option to view a recommended ticket similar to the event ticket, however, Sussman does teach: 
and in response to a selection of the option to view the recommended event ticket similar to the event ticket (Sussman: Fig. 4, ¶ 0053, ¶ 0087 showing option to pick an alternative time, i.e. ticket for an alternative time, can be selected), identifying, by the server device, one or more other event tickets in an event-ticket database based on the server device determining the one or more other event tickets are available to secure and are similar to the event ticket 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include allocating and presenting information about the allocated ticket to the user in response to selection of the option to provide the option to select the option to search for an alternate performance date, i.e. similar ticket, as taught by Sussman in the ticket purchasing system of Stein/Zinberg/Sussman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the remaining limitation: 
wherein the estimated time that the event ticket is expected to remain available to be secured for the respective at least one of the first account and second account includes a percentage indicating a probability of the respective first account or second account securing the event ticket 
While Zinberg teaches the time based offers for a product auction system as seen above, none of Stein/Zinberg/Sussman explicitly teach including a percentage indicating a probability of the respective first account or second account securing the event ticket. However, Sobrado teaches a buying decision support system for use in actions, wherein “the probability that buyer 12 will win recommended auction 68b is provided using display 70” (Sobrado: Col. 7: 41-59). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of a probability of winning an auction for a product, i.e. securing the 

	
Claim 15: Stein/Zinberg/Sussman/Sobrado teach claim 14. Stein, as modified above, further teaches: 
wherein the second status of the second-client device attempting to secure the event ticket is indicative of the second-client device transmitting to the server device authentication information associated with the second account (Stein: ¶ 0101 showing other users, i.e. at least a second user, in checkout process; ¶ 0109 step 1 of the checkout process requests authentication information from users such as their email and password)

Claim 16: Stein/Zinberg/Sussman/Sobrado teach claim 14. Stein, as modified above, further teaches: 
wherein the second status of the second-client device attempting to secure the event ticket is indicative of the second-client device transmitting to the server device payment information to secure the event ticket for the second account (Stein: ¶ 0101 other users, i.e. at least a second user, in checkout process; ¶ 0112 and ¶ 0202 showing payment screen is last step of the checkout process; ¶ 0108 showing ‘first’ user is notified if product is sold, i.e. one of the other users must have completed the entire checkout process)

Claim 17: Stein/Zinberg/Sussman/Sobrado teach claim 14. Stein, as modified above, further teaches:
wherein the second status of the second-client device attempting to secure the event ticket is indicative of the second-client device receiving from the server device confirmation information for securing the event ticket for the second account (Stein: ¶ 0101 others are currently checkout out; ¶ 0111-0112 showing users are able to confirm all of the information related to the sale)

Claim 18: Stein/Zinberg/Sussman/Sobrado teach claim 14. Stein, as modified above, further teaches: 
wherein the first status is indicative of the first-client device requesting data associated with the event ticket (Stein: at least ¶ 0099-0100 showing user browser requests current product data via a “call” to the browser handler server; ¶ 0223 ticket for particular seat may be one of the products), and wherein the second status (Stein: ¶ 0101 indicating that  is indicative of at least one of the following: 
the second-client device transmitting to the server device authentication information associated with the second account (Stein: ¶ 0109-0110 showing step 1 of checkout process may include entering email/password), the second-client device transmitting to the server device payment information to secure the event ticket for the second account (Stein: ¶ 0112 and ¶ 0202 showing directed to a payment screen in step 2 of checkout process), and the second-client device receiving from the server device confirmation information for securing the event ticket for the second account (Stein: ¶ 0111-0112 and ¶ 0202 showing user may confirm their information during checkout process)

Claims 6, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140195304 A1 to Stein in view of US 20090076926 A1 to Zinberg et al. (Zinberg), further in view of US 20070245351 A1 to Sussman et al. (Sussman), even further in view of US 6980966 B1 to Sobrado et al. (Sobrado), and even further in view of US 20130268899 A1 to Valentino.

Claim 6: Stein/Zinberg/Sussman/Sobrado teach claim 1. Stein also teaches a database of products and/or services (Stein: ¶ 0043) which may include a product such as tickets (Stein: ¶ 0223, ¶ 0231), but Stein/Zinberg/Sussman/Sobrado do not explicitly teach the following limitations. However, the following limitations are taught by Valentino: 
wherein the communication module further transmits an indication of the one or more other event tickets to the client device (Valentino: ¶ 0033 showing that the server can communicate seat availability to a client device, ¶ 0041 showing a graphical indication of which 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the ticket purchasing system of Stein/Zinberg/Sussman/Sobrado with the event ticket browser and display capabilities of Valentino with a reasonable expectation of success of arriving at the claimed invention. It would have been obvious to one of ordinary skill in the art to have modified Stein/Zinberg/Sussman/Sobrado with the aforementioned teachings from Valentino with the motivation of solving the problem that "consumers who have never attended the venue or consumers who have never sat in the particular section are not sure exactly what their seats offer” (Valentino: ¶ 0003). 

Claim 13: Stein/Zinberg/Sussman/Sobrado teach claim 12. Stein, as modified above, further teaches: 
wherein the determining the one or more other event tickets are similar to the event ticket includes: comparing the first status of the first account and the second status of the second account 
Stein (in ¶ 0101, ¶ 0151) teaches determination that a user is checking out a product, resulting in polling database to determine other users also checking out the same product, which necessarily requires comparison of the status of the first user and the other users statuses in the database – but Stein/Zinberg do not explicitly teach doing so to determine one or more other event tickets. However, Sussman teaches allocating an alternate resource to a first requester, i.e. determining one or more other similar event tickets, at least in part based on the status of multiple requesters (i.e. multiple requesters requested the resource, but not all will be allocated 

With respect to the remaining limitations of claim 13, Stein teaches that users may purchase a ticket for a particular seat as shown above, but Stein/Zinberg/Sussman/Sobrado do not explicitly teach the following. However, Valentino teaches: 
based on the comparison, (Valentino: ¶ 0041 showing seat availability database (240) and venue navigation processor (220)) determining data associated with the event ticket, wherein the one or more event tickets are determined to be similar to the event ticket based on the determined data (Valentino: ¶ 0041 showing indication of data regarding specific seats and their availabilities); 
wherein the method further comprises transmitting an indication of the one or more other event tickets to the client device (Valentino: ¶ 0033 showing that the server can communicate seat availability to a client device, ¶ 0041 showing an indication of which seats are available and the prices of available seats), 
wherein the indication includes a view from seats associated with the one or more other event tickets (Valentino: ¶ 0047-0049 and Figs. 6A-B, ¶ 0057 showing 3D venue viewer from specific seats displayed on client device)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the purchase status comparison of Stein/Zinberg/Sussman/Sobrado with the ticket/seat browsing and display capabilities of Valentino with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that "consumers who have never attended the venue or consumers who have never sat in the particular section are not sure exactly what their seats offer” (Valentino: ¶ 0003). 

Claim 19: Stein/Zinberg/Sussman/Sobrado teach claim 14. See the relevant rejection of claim 13 above. 

Claim 20: Stein/Zinberg/Sussman/Sobrado/Valentino teach claim 19. Stein, as modified above, further teaches the following: 
wherein the first-client device comprises a display component (Stein: ¶ 0084 mobile device with browser to display data) 
wherein the first-client device displays the second status of the second account (Stein: Fig. 14 and ¶ 0101, ¶ 0204)

While teaching the above limitations, Stein/Zinberg/Sussman/Sobrado do not explicitly teach the following limitations. However, Valentino teaches: 
wherein the first client device displays the three-dimensional view from the seats associated with the one or more other event tickets on the display component 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have combined the purchase status comparison of Stein/Zinberg/Sussman/Valentino with the ticket/seat browsing and display capabilities of Valentino for the same reasons described above.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140195304 A1 to Stein in view of US 20090076926 A1 to Zinberg et al. (Zinberg), further in view of US 20070245351 A1 to Sussman et al. (Sussman), even further in view of US 6980966 B1 to Sobrado et al. (Sobrado), and even further in view of US 20110264555 A1 to Turner-Rielle. 

Claim 21: Stein/Zinberg/Sussman/Sobrado teach claim 7. With respect to the limitation: 
wherein the allocating of the extra time further comprises blocking the second account from viewing data associated with the event ticket for a period equal to the allocated extra time
Stein/Zinberg/Sussman/Sobrado do not explicitly teach that it is includes blocking the second account from viewing data associated with the item during the time period. However, Turner-Rielle teaches reserving an item for a period of time when an item is added to a customer’s shopping cart (Turner-Rielle: ¶ 0026, ¶ 0029-0030) and may make the item unviewable by other users during the time period (Turner-Rielle: ¶ 0024 “Alternatively, the item itself may be unviewable by other users”). It would have been obvious to one of ordinary skill in 

Claim 22: Stein/Zinberg/Sussman/Sobrado teach claim 7. With respect to the limitation: 
wherein the allocating of the extra time further comprises blocking the second account from attempting to secure the event ticket for a period equal to the allocated extra time 
Stein/Zinberg/Sussman/Sobrado do not explicitly teach that it is includes blocking the second account from attempting to secure the item during the time period. However, Turner-Rielle teaches reserving an item for a period of time when a customer adds it to their shopping cart (Turner-Rielle: ¶ 0026, ¶ 0029-0030) and may make the item unavailable for purchase from the other users (Turner-Rielle: ¶ 0026, ¶ 0024, ¶ 0009). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the reservation of the item for the customer, and from other users, as taught by Turner-Rielle in the system of Stein/Zinberg/Sussman, since the claimed invention is merely a combination of old elements, and in the combination each element 

Conclusion 
The following reference is cited as being relevant to the instant application: 
US 20030093306 A1 which teaches displaying a probability of winning an event ticket to a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 




/Hunter Molnar/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 26, 2021